MEMORANDUM **
Rafael Urena appeals his 135-month sentence imposed following a guilty plea conviction for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Urena contends the district court erred by denying a minimal role adjustment pursuant to Sentencing Guidelines § 3B1.2. We review for clear error the district court’s denial of a minor or minimal role adjustment, see United States v. Ruelas, 106 F.3d 1416, 1419 (9th Cir.1997), and we are unpersuaded.
We conclude that Urena’s role in the drug transaction cannot be viewed as minimal under § 3B1.2. See United States v. Demers, 13 F.3d 1381, 1384 (9th Cir.1994) (“[T]he touchstone of a § 3B1.2 adjustment is the defendant’s relative culpability.”). The record here reflects that Urena played an essential role in the drug transaction because he brought together the buyer and supplier of the cocaine; he was present at negotiations and key meetings; he was involved in the logistics of completing the deal; and he was to share an equal portion of the profits. See United States v. Molina, 934 F.2d 1440, 1452 (9th Cir. 1991) (denying a § 3B1.2 adjustment where defendant located the source of cocaine, set the terms of the deal, arranged for the transaction to take place, and was entrusted with 50 kilograms of cocaine); United States v. Flores-Payon, 942 F.2d 556, 561 (9th Cir.1991) (denying a § 3B1.2 adjustment where defendant attended negotiations and brought the drugs to the scene). Given these facts, the district court did not clearly err by denying Urena a minimal role adjustment pursuant to § 3B1.2.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.